             Case 4:20-cv-01400-JM Document 10 Filed 01/21/21 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                      CENTRAL DIVISION

DAMIEN FORD,                                                                                      PLAINTIFF
ADC #143035

v.                                         4:20CV01400-JM-JTK

ASA HUTCHINSON, et al.                                                                        DEFENDANTS

                                                   ORDER

        The Court has received proposed findings and recommendations from United States Magistrate

Judge Jerome T. Kearney. After a review of those proposed findings and recommendations, and the timely

objections received thereto, as well as a de novo review of the record, the Court adopts them in their entirety.

Plaintiff includes in his objections an “Amended Amended Complaint” which, again, is nearly identical to

the Amended Complaint and the original Complaint. Plaintiff has failed to comply with the directions set

forth in the December 1, 2020 order. Accordingly,

        IT IS, THEREFORE, ORDERED that:

        1.        Plaintiff=s Amended Complaint against Defendants is DISMISSED, for failure to

state a claim upon which relief may be granted.

        2.       This dismissal constitutes a Astrike@ within the meaning of the PLRA, 28 U.S.C. §

1915(g)..

        3.       The Court certifies that an in forma pauperis appeal from an Order and Judgment

dismissing this action would not be in good faith, pursuant to 28 U.S.C. ' 1915(a)(3).

        IT IS SO ORDERED this 21st day of January, 2021.



                                                   _________________________________
                                                   JAMES M. MOODY, JR.
                                                   UNITED STATES DISTRICT JUDGE



                                                       1
